Citation Nr: 0309474	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
abscesses of the groin, buttocks, axilae, and face due to 
folliculitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for venereal warts, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a disorder 
manifested by hematuria, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The veteran served on active duty from July 1975 to July 1978 
and from September 1978 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran currently resides in 
Arkansas, as reflected in his statement received in November 
2002.  

The Board undertook additional development of the evidence in 
this case pursuant to 38 C.F.R. § 19.2(a)(2) (2002).  The 
veteran was accorded examinations in April 2003 to determine 
the severity of his service-connected recurrent abscesses of 
the groin, buttocks, axilae, and face due to folliculitis, 
venereal warts, a disorder manifested by hematuria.  
Additional VA outpatient records were also obtained.  

Since undertaking the development, the United States Court of 
Appeals for the Federal Circuit (Court) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated 38 
C.F.R. §19.9(a)(2), and 38 C.F.R. § 19.9(a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of the right to have new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case. 

In light of the Court's decision, the case must be remanded 
to the RO for review of the evidence developed by the Board 
and readjudication of the veteran's claims.  The Board has 
reviewed the entire record and finds that additional 
development is required.  In light of the need to remand the 
case, the RO must accomplish the following development prior 
to returning the case to the Board.  The RO must also assure 
that all other appropriate development is undertaken in this 
case.

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the veteran's VA 
outpatient treatment records from the 
Gainesville, Florida VA Medical Center 
and the Central Arkansas Veterans 
Healthcare System in Little Rock, 
Arkansas, dated from November 2001 to the 
present.  All records obtained should be 
added to the claims file.  

3.  After the above-mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
dermatological examination to determine 
the extent of his service-connected 
recurrent abscesses of the groin, 
buttocks, axilae, and face due to 
folliculitis and venereal warts.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The RO should provide the examiner with 
copies of both the revised rating 
criteria (new criteria) and the old 
criteria in effect prior to August 30, 
2002 for Diagnostic Code 7806, pertaining 
to the recurrent abscesses secondary to 
chronic folliculitis and Diagnostic Code 
7819, pertaining to venereal warts, 
together with any other pertinent rating 
code criteria that must be addressed in 
order to rate the service-connected 
disabilities.  The examiner should set 
forth the appropriate findings and 
diagnoses pertaining to the disabilities 
examined.

4.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current extent of the service-
connected disorder manifested by 
hematuria.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  It is noted that on VA 
examination in April 2003, the examiner 
noted that the veteran needed evaluation 
by an urologist.  The current examiner 
should conduct any additional testing or 
refer the veteran for any additional 
examinations as needed.  The examiner 
should be provided with the rating 
criteria of Diagnostic Code 7512, 
including the rating criteria for voiding 
dysfunction, urine leakage, urinary 
frequency and obstructed voiding.  The 
examiner should set forth all 
manifestations of the condition in terms 
of the applicable rating criteria.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The RO 
should readjudicate the claims for 
increased ratings for recurrent abscesses 
of the groin, buttocks, axilae, and face 
due to folliculitis and venereal warts, 
in accordance with Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and with 
consideration of all applicable old and 
new criteria.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


